Citation Nr: 1521682	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-28 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for amyloidosis, to include as due to herbicide exposure.

2.  Entitlement to service connection for pulmonary fibrosis, to include as due to dichlorodiphenyltrichloroethane (DDT) insecticide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from October 1956 to October 1958, including service in Korea.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claims to service connection for amyloidosis and pulmonary fibrosis.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  

The Board notes that the Veteran filed a Substantive Appeal (VA Form 9) in August 2014 requesting a hearing before the Board via videoconference.  Subsequently, the Veteran's representative filed another VA Form 9 in November 2014 indicating that the Veteran did not want a hearing before the Board, and requesting that the Veteran's appeal be expedited.  Moreover, the November 2014 certification of appeal (VA Form 8) issued by the Huntington RO specifically indicated that the Veteran did not want a hearing Before the Board.  In light of these documents, and lack of evidence suggesting otherwise, the Board concludes that the Veteran wishes to withdraw his request for a Board hearing.  Thus, the Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2014).

The Board also notes that Veteran has not submitted a waiver of RO consideration of new evidence and the claims file includes additional evidence submitted by the Veteran, which has not been adjudicated by the RO.  However, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  38 U.S.C. § 7105(e) (2014).  The Veteran submitted his Substantive Appeal in August 2014, and he has not explicitly requested that the AOJ consider this new evidence in the first instance.  Thus, the Board concludes that it may consider this new additional evidence, and it may proceed with the following decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during military service, his AL amyloidosis was not incurred in service and did not manifest to a compensable degree within one year after separation from military service, and his AL amyloidosis is not etiologically related to military service.  

2.  The Veteran's pulmonary fibrosis was not incurred in service, and his pulmonary fibrosis is not etiologically related to military service, to include as due to DDT insecticide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for amyloidosis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for pulmonary fibrosis, to include as due to DDT insecticide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for his AL amyloidosis and pulmonary fibrosis disorders.  Because his claims file contains many pieces of evidence in which his AL amyloidosis and pulmonary fibrosis are discussed together, the Board shall address these two disorders in tandem.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and, (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a veteran served 90 days or more of active service, and certain diseases associated with herbicide exposure, including AL amyloidosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In various statements in support of his case, the Veteran alleged exposure to herbicide agents as the cause of his AL amyloidosis.  His primary contentions are that his AL amyloidosis is related to exposure to herbicide agents while stationed in Korea and during his time at Fort Detrick, Maryland.  Moreover, the Veteran contends that his pulmonary fibrosis was caused by DDT insecticide exposure during his time in Korea.  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iv).  

The diseases listed at 38 C.F.R. § 3.309(e), including AL amyloidosis, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 (2014). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that the Veteran's current diagnoses are not in question.  Specifically, a November 2008 private computed tomography (CT) scan showed that the Veteran was diagnosed with pulmonary fibrosis and an August 2013 private disability benefits questionnaire (DBQ) treatment record showed a diagnosis of AL amyloidosis.  Thus, the Board's decision shall focus on the remaining elements of service connection, namely, the in-service disease or injury and nexus requirements.  

At the outset, the Board notes that the Veteran's personnel records were lost in a fire-related incident as shown by a January 2014 response from the Joint Services Research Center (JSRRC).  The Board is aware that when service records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).  In a January 2014 letter to the Veteran, he was informed that VA did not have his service personnel records because they were destroyed due to a fire and could not be reconstructed.  This letter informed the Veteran of the steps VA took to locate these records and requested that the Veteran provide any personnel records he might have in his possession.  

However, the Veteran's DD-214 is available and it has been associated with the claims folder.  This record showed that the Veteran had active military service from October 31, 1956 to October 30, 1958, that he served in Korea, and that his character of service was honorable.  Moreover, this document indicated that he had two additional years of service, and the Veteran has indicated in a February 2015 statement in support of his claims that this was in the National Guard.  

Moreover, while the Veteran's other personnel records are unavailable, his service treatment records have been associated with his claims file.  His October 1956 service entrance examination did not note any abnormalities to any organ or bodily system.  Likewise, his August 1958 separation examination did not note any abnormalities , diseases, or injuries to any organ or bodily system.  Moreover, review of the rest of the Veteran's service treatment records did not reveal diagnoses or treatment for AL amyloidosis or pulmonary fibrosis, although these records do show treatment for other illnesses, to include an October 1957 complaint of a cold, an October 1958 complaint of a sore throat and rhinitis, and numerous dental treatment during service.  The Board also notes that the Veteran's service treatment records indicated that he received treatment in Korea and in Beckley, West Virginia, as well as at Fort Jackson, South Carolina, and Fort Benning, Georgia.

Finally, the Veteran has not alleged that his AL amyloidosis or pulmonary fibrosis began during service.  In fact, the Veteran contended in an August 2013 statement in support of his claim that he was diagnosed with pulmonary fibrosis in 2008 and with AL amyloidosis in 2013.  Thus, the Board concludes that the Veteran's AL amyloidosis and pulmonary fibrosis did not occur in or manifest during military service.  

Likewise, the record does not show that the Veteran's AL amyloidosis manifested to a compensable degree within one year after separation from service.  The record indicated that the Veteran sought VA benefits during this time, including seeking assistance for dental treatment in November 1958; however, the record does not show any complaints of or treatment for AL amyloidosis during this timeframe.  Furthermore, in concord with the fact that the Veteran alleged that this disease was diagnosed many years later, namely, in 2013, the Board concludes that his AL amyloidosis did not manifest to a compensable degree within one year after separation from military service.

Regarding the nexus requirement for the Veteran's AL amyloidosis, the Board notes that his private and VA medical treatment records do not show treatment for this disorder until January 2013 when his symptoms presented as trigeminal neuralgia.  In an August 2013 private DBQ report, the Veteran was diagnosed with AL amyloidosis after the private physician reviewed the Veteran's civilian medical records, but did not review his claims file.  This physician checked the box indicating that the Veteran's claimed condition, i.e., AL amyloidosis, was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  To support his opinion, this physician reasoned that amyloidosis is a plasma cell disease similar to multiple myeloma.  Furthermore, this private physician indicated that he had reviewed the conflicting medical evidence and opined that the Veteran has amyloidosis, which is a plasma cell disease similar to multiple myeloma.  He then stated that he believed that multiple myeloma was a service-connected condition.  

Furthermore, the private and VA medical records do not show treatment for pulmonary fibrosis until November 2008 when the Veteran was diagnosed with this disorder after a private CT scan.  Since then, this disorder's symptoms have been routinely noted for the Veteran in many VA medical records, including an October 2009 nurse outpatient triage note, a March 2010 cardiology consultation, and a July 2012 physician's assessment note.  Likewise, a January 2013 private treatment progress note showed that the Veteran's lungs exhibited respiratory wheezes and tachypnea with mild exertion, and this document listed pulmonary fibrosis as an active problem.  

In connection with his claims for service connection for AL amyloidosis and pulmonary fibrosis, the Veteran submitted several articles from the Internet in August 2013.  These articles purport to show a connection between exposure to certain herbicides, namely, Agent Orange, and the development of AL amyloidosis.  In fact, several of the articles mention that AL amyloidosis applies for presumptive service connection in certain circumstances.  Moreover, these articles purported to show the use of herbicides and other tactical chemicals from 1952  to 1957 in Korea and to draw a connection between the use of these chemicals and respiratory problems.  However, the Board notes that these Internet articles discuss these diseases in general terms, and they do not address the Veteran' specific circumstances.  

An August 2013 VA hospital admission report showed that the Veteran's admitting diagnoses were chest pain and amyloidosis.  A June 2014 letter from the same private physician who completed the August 2013 private DBQ report showed that the Veteran was undergoing active treatment for AL amyloidosis.  The physician indicated that this disease had compromised his neurologic function, particularly with regards to oral and pharyngeal function.  The physician noted that this was a serious health condition, which is a plasma cell disorder similar to multiple myeloma.  

The Veteran's claims file also contains lay evidence regarding the nexus requirement for his AL amyloidosis and pulmonary fibrosis.  Specifically, in his August 2013 statement in support of his claim, the Veteran contended that he was in Korea from 1957 to 1958, and that he remembered that a chemical, possibly DDT, was sprayed on a regular basis, which required military personnel to stay inside until the fog cleared.  Moreover, this statement relayed the Veteran's current symptoms of weakness, weight loss, paralysis of the jaw and tongue, and inability to speak or chew food due to this disease.  

An April 2014 statement in support of the Veteran's claim indicated that the Veteran was terminally ill and requested that his claim be expedited.  In his June 2014 notice of disagreement, the Veteran reiterated the August 2013 private DBQ's conclusions.  Moreover, he stated that during the Korean War, the military sprayed "purple rain" as a defoliant and that he was directly exposed to this chemical.  

In July 2014, the RO issued a statement of the case (SOC) denying both of the issues on appeal.  The RO reasoned that the Veteran's AL amyloidosis was not service-connected on a presumptive basis as due to herbicide exposure because he was not stationed in Korea, including near the Korean DMZ, during the applicable period, namely, April 1968 to August 1971.  The RO further explained that the only official records of herbicide testing during the time period when the Veteran served were at Forts Detrick and Ritchie, Maryland and in Puerto Rico, and that the Veteran's records did not indicate that he was located at those locations during service.  

In a July 2014 statement in support of his claims, the Veteran alleged that he was stationed at Fort Detrick, Maryland, and he indicated that he felt he was exposed to Agent Orange and other chemicals at this location.  The Board notes that this is the first instance in the record during which the Veteran indicated that he was located at Fort Detrick.  In his August 2014 VA Form 9, the Veteran indicated that he never smoked as support for his service connection claim for pulmonary fibrosis.  

A December 2014 statement in support of the Veteran's claims indicated that the Veteran's AL amyloidosis disease is terminal, noted his symptoms, and stated that the Veteran and his wife do not have any additional records relating to his service.  In February 2015, the Veteran submitted a copy of a medical power of attorney given to another individual on his behalf, and he submitted photographs showing his present appearance as well as his appearance during service. 

The Veteran also submitted a statement in support of his claims in February 2015 detailing the present symptoms of his AL amyloidosis and pulmonary fibrosis.  Moreover, he relayed that symptoms associated with his AL amyloidosis predated his diagnosis and began manifesting in October 2012.  He also stated that he arrived in Korea in June 1957 and that his job required him to deliver messages and packages to a base above Seoul, Korea.  In connection with these duties, he was required to deliver these packages to a base or compound that was near the 38th parallel, but the deliveries of these packages were not documented as that would have jeopardized the mission.  Furthermore, he alleged that while he was stationed in Korea, the military routinely sprayed chemicals to kill mosquitos, and a chemical was used to defoliate trees and brushes for security.  He stated that these chemicals were present in the ground and on equipment, and that he did not use protective clothing or gloves during his station in Korea.  He relayed that the military stopped using these chemicals in October 1957.  Furthermore, he reiterated that he had never been a smoker or a user of tobacco products; however, he did previously work for a coal mining company, but not inside the mine.  The Board notes that the Veteran did not contend that he was exposed to herbicides at Fort Detrick in this statement.  

The Veteran's representative submitted an informal hearing presentation in April 2015 contending that the Veteran should be service-connected for his amyloidosis disorder due to herbicide exposure because he was stationed at Fort Detrick, Maryland during service.  Furthermore, the representative contended that the Veteran should be service-connected for his pulmonary fibrosis because he was directly exposed to Agent Orange and other chemicals in Korea.  In the alternative, the representative contended that the Veteran should be afforded VA examinations for both of these disorders.  

In light of all the evidence above, the Board concludes that the Veteran was not exposed to tactical herbicides, such as Agent Orange, during his military service and his AL amyloidosis is not etiologically related to military service.  Initially, the Board notes that the Veteran is not presumed to have been exposed to herbicides while stationed in Korea because his active military service from October 1956 to October 1958, including service in Korea, occurred prior to the presumptive period.  See 38 C.F.R. §§ 3.307(a)(6)(iv) (outlining the presumptive period as service from April 1, 1968 to August 31, 1971). 

In regards to the Veteran's contention that he was directly exposed to herbicide agents at Fort Detrick, the Board notes that DoD has registered several locations where herbicides, including Agent Orange, were tested or deployed and Fort Detrick, Maryland is on the list.  See Herbicide Tests and Storage in U.S., U.S. Dept. of VA Public Health, http://www.publichealth.va.gov/exposures/agentorange/ locations/tests-storage/usa.asp#Maryland (last visited May 6, 2015).  While the Veteran is competent to report his presence at this location, the Board finds his lay statements concerning his presence at Fort Detrick to be not credible due to their inconsistency, and therefore of no probative value.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (holding that competent lay testimony "can be rejected only if found to be mistaken or otherwise deemed not credible.").  Specifically, the Board notes that the first time he alleged being present at this facility was immediately after the RO informed him in the July 2014 SOC that herbicide agents, such as Agent Orange, were not used in Korea during his service there and that the only locations where such herbicide agents were used were at Fort Detrick, Fort Richie, and in Puerto Rico.  

Moreover, although his claims file does not contain his service personnel records, the Board notes that his service treatment records, which also document where he received medical treatment during service, do not indicate his presence at Fort Detrick.  Specifically, various service treatment records indicate that the received medical and dental treatment in Korea and in Beckley, West Virginia, as well as at Fort Jackson, South Carolina, and Fort Benning, Georgia.  Furthermore, the Veteran's DD-214 did not indicate that he was stationed or visited Fort Detrick at any time.  Thus, the Board concludes that the Veteran was not exposed to tactical herbicides, including Agent Orange, during military service. 

Apart from lay statements by the Veteran and his representative that his AL amyloidosis is related to service, the only other piece of evidence pertinent to the nexus requirement is the August 2013 private DBQ report in which the private physician checked the box indicating the Veteran's AL amyloidosis was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  To support his opinion, the only reasoning this physician offered was that amyloidosis is a plasma cell disease similar to multiple myeloma and that he believed that multiple myeloma was a service-connected condition.  The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because this physician provided an opinion based upon his belief that this disease is service-connected because he believed that a similar disease was service-connected without offering any explanation linking the Veteran's AL amyloidosis to his time in service, the opinion is afforded little probative value and is not persuasive.

Furthermore, the Board notes that the physician did not indicate what the claimed in-service injury, event, or illness was, and he did not review the Veteran's claims file but did review his civilian records.  To the extent that the in-service injury, event, or illness was based upon the Veteran's self-reported statements that he was exposed to herbicide agents during his service, the Board has concluded that such statements are not credible, and thus, the April 2013 private DBQ physician's opinions are not persuasive as they are based on evidence the Board has determined to be not credible.  

The Board acknowledges the Veteran's lay statements, as well as those of his representative, contending that his AL amyloidosis is related to service; however, the evidence indicates that he was not exposed to herbicide agents during service, there is no probative nexus opinion linking his AL amyloidosis directly to his active military service, and his diagnosis of this disease occurred approximately 55 years after separating from military service.  Thus, the Board concludes that the Veteran's amyloidosis is not etiologically related to his active military service.  

Accordingly, as the preponderance of the evidence is against service connection for amyloidosis, to include as due to herbicide exposure, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Furthermore, the Board concludes that the Veteran's pulmonary fibrosis is not etiologically related to his military service, including as due to DDT insecticide exposure.  Initially, the Board notes that pulmonary fibrosis is not on the list of disorders which qualify for herbicide exposure presumption.  See 38 C.F.R. § 3.309.   However, on numerous occasions, the Veteran stated that he was directly exposed to chemical agents, including DDT insecticide, during his service in Korea.  While the Veteran is competent to report observing military staff spray chemicals around the base where he was stationed in Korea, the Board finds that these statements are not credible, and therefore of no probative value.  See McLendon, 20 Vet. App. at 84.  In particular, the Board finds it significant that the Veteran's claims file does not include any recorded instance of exposure to chemicals, such as DDT, during his time in service in Korea.  Additionally, the Veteran has not made this contention until he filed the present claim for service connection for this disorder in August 2013, approximately 55 years after separation from service.  Furthermore, even if his statements were credible, there is no indication in the record, apart from his statements, to conclude that the military staff was spraying DDT insecticide or other chemical agents that would lead to the Veteran's pulmonary fibrosis. 

Moreover, the Board acknowledges the Veteran's lay statements attributing his current pulmonary fibrosis disorder to his claimed exposure to chemical agents, including DDT insecticide, in service.  However, the record does not contain competent evidence providing a nexus for the Veteran's pulmonary fibrosis disorder.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  The Board notes that the Veteran is not competent to provide evidence as to the etiology of his pulmonary fibrosis disorder, and in particular, he is not competent to provide evidence as to its relationship to exposure to chemical agents which occurred approximately 50 years prior to his diagnosis for this disorder.  Apart from the Veteran's statements and Internet articles, which discuss respiratory problems and chemical agent exposure in general terms, the record does not contain a nexus opinion regarding the Veteran's pulmonary fibrosis. 

Therefore, as the preponderance of the evidence is against service connection for pulmonary fibrosis, to include as due to DDT insecticide exposure, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A notice letter was sent to the Veteran in October 2013, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board acknowledges the contention by the Veteran's representative in the April 2015 informal hearing presentation that the Veteran should be afforded VA examinations for the disorders on appeal.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon, 20 Vet. App. at 79.  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, 601 F.3d at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, VA acquired service treatment records, as well as records of private and VA treatment, and associated them with the Veteran's claims file.  Moreover, the Veteran's personnel records are unavailable, but the Veteran was informed of the procedures and steps taken by VA to associate these records with the Veteran's claims file.  Service treatment records are silent as to any complaints or treatment referable to either amyloidosis or pulmonary fibrosis, nor did either disorder manifest until many years after service.  While the Veteran contends that he was exposed to herbicides and other chemical agents during service, the record has failed to confirm such exposure, and in particular, his statements regarding exposure to such agents have been found to be not credible.  Other than exposure to herbicide and other chemical agents, including DDT insecticide, the Veteran has not contended, and the record does not otherwise suggest any connection between service and the onset of these diseases.  Consequently, VA examinations as to the etiology of the claimed disorders are not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.




ORDER

Entitlement to service connection for amyloidosis, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for pulmonary fibrosis, to include as due to DDT insecticide exposure, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


